
	
		II
		110th CONGRESS
		2d Session
		S. 2732
		IN THE SENATE OF THE UNITED STATES
		
			March 7, 2008
			Mrs. McCaskill
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To expand the definition of independent student under the
		  Higher Education Act of 1965 to include active members of the National Guard or
		  Reserve forces of the United States and to prevent payments of educational
		  assistance for veterans and members of the Selected Reserve from being offset
		  in the calculation of financial aid under such Act. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Student Veteran Financial Aid
			 Fairness Act of 2008.
		2.Independent
			 student
			(a)Amendment to
			 current law
				(1)In
			 generalSection 480(d)(3) of
			 the Higher Education Act of 1965 (20 U.S.C. 1087vv(d)(3)) is amended by
			 inserting or is a current active member of the National Guard or Reserve
			 forces of the United States who has completed initial military training
			 after purposes.
				(2)Effective
			 dateThe amendment made by paragraph (1) shall be effective on
			 July 1, 2008.
				(b)Amendment to
			 law as amended by the college cost reduction and access act
				(1)In
			 generalSection 480(d) of the Higher Education Act of 1965 (20
			 U.S.C. 1087vv(d)), as amended by section 604 of the College Cost Reduction and
			 Access Act (Public Law 110–84), is amended in paragraph (1)(D), by inserting
			 or is a current active member of the National Guard or Reserve forces of
			 the United States who has completed initial military training after
			 purposes.
				(2)Effective
			 dateThe amendment made by paragraph (1) shall be effective on
			 July 1, 2009.
				3.Treatment as
			 other financial aidSection
			 480(j)(1) of the Higher Education Act of 1965 (20 U.S.C. 1087vv(j)(1)) is
			 amended—
			(1)by striking
			 veterans' education benefits as defined in subsection (c), and;
			 and
			(2)by inserting before
			 the period at the end the following: , but excluding any payments of
			 educational assistance to veterans under title 38, United States Code, and to
			 members of the Selected Reserve under chapters 1606 and 1607 of title 10,
			 United States Code.
			
